Citation Nr: 1505408	
Decision Date: 02/05/15    Archive Date: 02/18/15

DOCKET NO.  12-33 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to a disability rating in excess of 30 percent for panic disorder with agoraphobia and generalized anxiety disorder (acquired psychiatric disorder).

4.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	George C. Piemonte, Attorney

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from October 1980 to October 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied the benefits sought on appeal.

In September 2014, the Veteran appeared and testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the Veteran's claims file.  

The issues of entitlement to an increased rating for acquired psychiatric disorder and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

On September 4, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he wished to withdraw his appeals of entitlement to service connection for right (new and material) and left knee disabilities.
CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal on the issue of entitlement to service connection for a right knee disability on a new and material basis are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).
 
2.  The criteria for withdrawal of an appeal on the issue of entitlement to service connection for a left knee disability are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2014).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204 (2014). 

During the September 2014 videoconference hearing, the Veteran indicated that he wished to withdraw his claim to reopen service connection for a right knee disability and entitlement to service connection for a left knee disability.  The withdrawal is documented in the hearing transcript, which has been associated with the electronic claims file.  Hence, there remains no allegation of error of fact or law for appellate consideration in regard to these claims. 

Accordingly, the Board does not have jurisdiction to review the appeals of entitlement to service connection right and left knee disabilities.  

ORDER

The claim to reopen entitlement to service connection for a right knee disability is dismissed. 

The claim of entitlement to service connection for a left knee disability is dismissed.


REMAND

Increased Rating

The Board finds that further evidentiary development is necessary regarding the Veteran's increased rating claim for his service-connected acquired psychiatric disorder, currently rated a 30 percent disabling.  

A review of the record shows that the Veteran was most recently afforded a VA psychiatric examination in October 2010.  During the Veteran's September 2014 hearing, he reported worsening psychiatric symptoms.  

Where a veteran asserts that a disability has worsened since his/her last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  The Board finds that clearly the most recent VA examination is too remote and a new examination is warranted.   

Additionally, during the Veteran's hearing, he reported that he is in receipt of records from the Social Security Administration (SSA).  The only SSA record in the electronic file is the award letter.  As such, the Board finds that the outstanding SSA records should also be requested and associated with the claims file.

TDIU

The Board notes that according to the VA General Counsel, the question of TDIU entitlement may be considered as a component of an appealed increased rating claim if the TDIU claim is based solely upon the disability or disabilities which are the subject(s) of the increased rating claim(s).  See VAOGCPREC 6-96.  VA General Counsel opinions are binding on the Board.  See 38 U.S.C.A. § 7104 (c) (West 2002); 38 C.F.R. § 14.507 (2014).  Here, the Veteran has essentially claimed that the acquired psychiatric disability on appeal is the cause of his unemployability.  Therefore, the Board finds that further action is required of the originating agency before the Board decides the TDIU issue.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should provide all required notice in response to the Veteran's claim of entitlement to a TDIU.

2.  The AOJ should associate the Veteran's Vocational Rehabilitation file or copies of them with his electronic file.

3.  The AOJ should obtain any outstanding SSA records and associate them with the claims file.  Any negative response should be documented and associated with the Veteran's electronic claims file.

4.  The AOJ should arrange for the Veteran to be scheduled for a VA psychiatric examination by an examiner with the sufficient expertise to ascertain the severity and manifestations of his service-connected acquired psychiatric disorder.  The claims folders, and any pertinent evidence in an electronic format, must be made available to and reviewed by the examiner, and any indicated studies should be performed.  The AOJ should ensure that the examiner provides all information required for rating purposes. 

The examiner must provide a multi-axial diagnosis with a Global Assessment of Functioning score.

The examiner is also asked to provide an opinion as to address whether it is at least as likely as not that his service-connected disorder alone renders him unable to secure and maintain substantially gainful employment.  Any examination conducted must describe any functional impairment and the impact of the service-connected disorders on physical and sedentary employment.

The supporting rationale for all opinions expressed must be provided.

5.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claims-including his claim for a TDIU.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


